Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10911209. Although the claims at issue are not identical, they are not patentably distinct from each other because the 1-19 of U.S. Patent No. 10911209 teaches method of communicating an indication of an allocation of radio resources on a radio channel for communicating data between a network infrastructure equipment and a terminal device in a wireless telecommunications system, wherein the radio channel spans a channel frequency bandwidth divided into frequency resource units which may be selectively allocated for communicating data between the network infrastructure equipment and the terminal device, and wherein the method comprises, at the network infrastructure equipment, selecting a combination of resource units for communicating the data between the network infrastructure equipment and the terminal device from among a predefined set of allowable combinations of the resource units, wherein the set of the allowable combinations of the resource units is restricted to a number of allowable combinations of the resource units that is smaller than  a total number of possible combinations of the resource units and which includes non-contiguous combinations of the resource units, establishing an indication of the selected combination of the resource units; and transmitting the indication of the selected combination of the resource units to the terminal device, wherein the radio channel is notionally divided into a plurality of sub-channels, and the indication of the selected combination of the resource units includes an indication of which one or more of the sub-channels contains resource units in the selected combination of the resource units;  
wherein the radio channel is one of a plurality of narrowband channels supported within a wider system bandwidth of the wireless telecommunications system, and wherein the indication of the selected combination of the resource units includes an indication of which one of the plurality of narrowband channels contains the selected combination of the resource units;  
wherein the set of allowable combinations of resource units is restricted to combinations in which all or none of the resource units in each of the sub-channels are in the selected combination of the resource units;  
wherein the set of allowable combinations of resource units is restricted to combinations in which all, none or half of the resource units in each of the sub-channels are in the selected combination of the resource units;  
wherein the set of allowable combinations of the resource units is restricted to combinations for which the resource units in the selected combination of resource units are contiguous within each sub-channel;  
wherein the indication of the selected combination of the resource units comprises an indication of which resource units in each of the sub-channels are in the selected combination of the resource units;  
wherein the indication of which one or more of the sub-channels contains resource units in the selected combination of the resource units comprises an indication that more than one of the sub-channels contains resource units in the selected combination of the resource units, and wherein the arrangement of the resource units in the selected combination of the resource units in a first one of the sub-channels is related to the arrangement of the resource units in the selected combination of the resource units in a second one of the sub-channels in accordance with a predefined relationship, such that the indication of which resource units in the first one of the sub- channels are in the selected combination of the resource units also indicates which resource units in the second one of the sub-channels are in the selected combination of the resource units;  
wherein the predefined relationship comprises an identical arrangement relationship, a mirrored arrangement relationship, an inverse arrangement relationship, or an offset arrangement relationship;  
wherein the allowable combinations of resource units are restricted to combinations containing predefined numbers of resource units;  
wherein the predefined numbers of the resource units for the allowable combinations consist of numbers which are powers of two;  
wherein the indication of the selected combination of the resource units comprises an indication of a number of the resource units in the selected combination of the resource units and a starting point in frequency for the number of the resource units in the selected combination of resource units;  
wherein the indication of the selected combination of the resource units further includes an indication of how the number of the resource units in the selected combination of the resource units are separated in frequency;  
wherein 
wherein each resource unit corresponds with a physical resource block, PRB, for the wireless telecommunications system;  
wherein the channel frequency bandwidth is less than or equal to 5 MHz and each resource unit corresponds with a resource block group, 5Application No. 16/334,368 Reply to Office Action of May 1, 2020 RBG, comprising three or more physical resource blocks, PRBs, for the wireless telecommunications system;  and 
wherein the indication of the selected combination of the resource units for the terminal device is also associated with one or more other allowable combinations of the resource units, and wherein the terminal device is associated with a predefined configuration setting to indicate which of the combinations of the resource units associated with the indication is the selected combination of the resource units for the terminal device.  

applicant's claims 1-20 broaden the scope of the claims 1-19 of patent by eliminating wherein the radio channel is notionally divided into a plurality of sub-channels, and the indication of the selected combination of the resource units includes an indication of which one or more of the sub-channels contains resource units in the selected combination of the resource units.

 It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawal (2003/0152046) is cited to show a system which is considered pertinent to the claimed invention.

5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476